Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
Claims 1, 3-4, 7, 9-10, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Wu et al., discloses all of the limitations set forth in the previous Office Action.  However, Wu et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “wherein the second metal nanoparticles are spaced apart from the second quantum dots by second alkyl groups, wherein: the first color filter region is different from the second color filter region, each of the first metal nanoparticles has a first polygon shape, each of the second metal nanoparticles has a second polygon shape, and a corner portion of the first polygon shape is sharper than a corner portion of the second polygon shape”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 3-4, 7, 9,-10, 12-15: Since claims 3-4, 7, 9,-10, 12-15 depend either directly or indirectly on the allowed claim 1, claims 3-4, 7, 9,-10, 12-15 are also allowed.
Regarding claim 16:  The closest prior art, Wu et al., discloses all of the limitations set forth in the previous Office Action.  However, Wu et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 16, and in particular fails to disclose or make obvious, “wherein: the first color filter region is different from the second color filter region, each of the first metal nanoparticles has a first polygon shape, each of 
As to claims 17-20: Since claims 17-20 depend either directly or indirectly on the allowed claim 16, claims 17-20 are also allowed.
Regarding claim 21:  The closest prior art, Wu et al., discloses all of the limitations set forth in the previous Office Action.  However, Wu et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 16, and in particular fails to disclose or make obvious, “each of the first, second, and third shape is a substantially triangular shape, a corner portion of the first shape is sharper than a corner portion of the second shape, and the corner portion of the second shape is sharper than a corner portion of the third shape”.  Therefore, claim 21 is deemed non-obvious and inventive over the prior art and are allowed.
As to claim 22: Since claim 22 depend directly on the allowed claim 21, claim 22 is 
also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871